37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Marvin G. FINSTROM, Debtor/Appellant,v.FEDERAL LAND BANK;  Robert Finstrom;  Pamela Finstrom;  PaulA. Nelson; Creditors/Appellees,Wesley B. HUISINGA, Trustee/Appellee.
Nos. 93-3715MN, 94-1213MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 12, 1994.Filed:  Oct. 20, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Marvin G. Finstrom appeals the district court's order affirming the bankruptcy court's dismissal of Finstrom's chapter 11 petition for his failure to file required schedules.  Having carefully reviewed the record, we conclude the bankruptcy court's dismissal under 11 U.S.C. Sec. 112(e) was clearly correct.  Because an opinion would lack precedential value, we affirm without an extended discussion.  We grant Finstrom's motion to file his reply brief out of time and deny his remaining motions.  Federal Land Bank's motion to be dismissed as a party is denied as moot.


2
Affirmed.